DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. Applicant alleges that Vittoria, with the incorporation of the split capacitor as taught by Gonzalez, would not operate as intended because the microwave transmission and reflect properties of the microstrip resonator 10, which depend on the loading of the microstrip resonator 10, would be altered, resulting in the device of Vittoria unsatisfactory for its intended purpose (Remarks pg. 9), however said allegation is found unpersuasive because applicant failed to provide supporting evidence as to how the operation of the microstrip resonator is altered. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Secondly, applicant also alleges that one of ordinary skill in the art would not have been led to combine the devices of Vittoria and Gonzalez because the superconducting material, TiN, of Gonzalez is not functional at the operating temperature of the device of Vittoria (Remarks pg. 9, last paragraph), however said allegation is found unpersuasive because Gonzalez does not not the operating temperature of the superconducting layer 16. It’s the temperature at which the TiN film is formed, i.e. grows and crystalize (para. 34 of Gonzalez). Furthermore, Gonzalez does not specifically teach or suggest the superconducting layer 16 is not operational at temperature of 5K as alleged by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 38, 40, 42, 46-48, 50, 52, 54, 56, 60 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria in view of Gonzalez et al. (US 2013/0029848)
Regarding claims 33, 35-36 and 42, Vittoria teaches a wireless amplifier comprising:
at least one Josephson junction fabricated on a substrate (SQUID 12, col. 1, ll. 23-25);
at least one radio-frequency dipole antenna (10) fabricated on the substrate and connected to at least one Josephson junction (col. 3, ll. 50-51);
wherein the at least one Josephson junction is formed on the substrate as a superconducting quantum interference device (col. 1, ll. 23-25) [claim 35]; 

wherein the at least one radio frequency dipole antenna is connected in series with the at least one Josephson junction (col. 3, ll. 29-31) [claim 42].
Vittoria does not specify a split capacitor connected in parallel with the at least one Josephson junction.
Gonzalez discloses forming a split capacitor in parallel with the Josephson junction (83, 84, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to include such capacitor as taught by Gonzalez to minimize loss of a superconducting resonator.
Regarding claims 46-48, 50 and 56, Vittoria teaches a wireless amplifier comprising:
at least one resonator (the planar SQUID magnetometer) comprising at least one Josephson junction (12); 
at least one radio-frequency antenna (10) connected to the at least one Josephson junction (col. 3, ll. 29-31);
wherein the at least one Josephson junction is formed on a substrate as a superconducting quantum interference device (col. 1, ll. 23-25) [claim 47];
wherein the at least one radio-frequency antenna comprises at least one dipole antenna formed on the substrate (col. 3, l. 68 to col. 4, l. 15) [claim 48];
wherein the at least one radio-frequency antenna is configured to apply a signal differentially across the superconducting quantum interference device (col. 2, ll. 30-35) [claim 50]; and
wherein the at least one radio frequency dipole antenna is connected in series with the at least one Josephson junction (col. 3, ll. 29-31) [claim 56].

Gonzalez discloses a split capacitor in parallel with the Josephson junction (83, 84, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to include such capacitor as taught by Gonzalez to minimize loss of a superconducting resonator.
Regarding claims 60 and 64, Vittoria teaches a method of fabricating a wireless amplifier, the method comprising:
	forming at least one resonator (the planar SQUID magnetometer) comprising a Josephson junction (12) on a substrate;
	forming at least one radio frequency electric dipole antenna (10) on the substrate such that the radio-frequency dipole antenna is connected to at least one Josephson junction (col. 3, ll. 29-31).
Vittoria does not specify forming a split capacitor connected in parallel with the at least one Josephson junction.
Gonzalez discloses forming a split capacitor in parallel with the Josephson junction (83, 84, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to include such capacitor as taught by Gonzalez to minimize loss of a superconducting resonator.
Regarding claims 38, 40, 52 and 54, Vittoria, as modified by Gonzalez, teaches the invention as claimed above. Gonzalez further teaches the split capacitor comprises a pair of parallel- plate capacitors formed on the substrate [claims 38, 52]; wherein at least a portion of the split capacitor and a portion of the at least one Josephson junction are formed from a same layer of conductive material [claims 40 and 54]. Gonzalez discloses such capacitors (see 83, 
Regarding claims 34 and 49, Vittoria, as modified by Gonzalez, teaches all the claimed limitations except for a length of at least one radio frequency electric dipole antenna is between about 1 mm and about 5mm, however the length of the dipole antenna is a known result-effective variable to optimize feedpoint impedance (MPEP 2144.05 II B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to use a dipole antenna with the length as recited in order to optimize signal reception.
Claims 61, 63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria in view of Gonzalez, and further in view of Amin (US 2006/0097747).
As to claim 61, Vittoria, as modified by Gonzalez, fails to disclose wherein forming the at least one Josephson junction comprises depositing a conductive layer on an insulator on the substrate to form a portion of the Josephson junction. However, such processes in forming Josephson junctions as known as evident in Amin (see 0052). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittoria to form the Josephson junctions as such as taught by Amin to form smaller junctions.
Regarding claim 63, Vittoria, as modified by Gonzalez and Amin, discloses the invention as claimed in claim 61 above. Vittoria further discloses forming the at least one resonator comprises forming a superconducting quantum interference device (col. 1, ll. 23-25).
	Regarding claim 65, Vittoria, as modified by Gonzalez and Amin, teaches the invention as claimed in claim 61 above. Gonzalez further discloses depositing the conductive layer forms at least a portion of the at least one capacitor (see 83) (Fig. 8). 
Allowable Subject Matter
Claims 39, 41, 43-45, 53, 55, 57-59 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852